Name: Commission Regulation (EEC) No 932/81 of 6 April 1981 extending the period of validity of Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/ 14 Official Journal of the European Communities 7 . 4. 81 COMMISSION REGULATION (EEC) No 932/81 of 6 April 1981 extending the period of validity of Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EEC) No 3446/80 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 3191 /80 of 9 December 1980 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community (3), as amended by Regulation (EEC) No 3234/80 (4), lays down that the period of validity of those measures shall end on 31 March 1981 ; whereas, in view of the very short period between that date and the end of the 1980/81 marketing year, the said period of validity should be extended until the end of the said marketing year ; The period of validity of Regulation (EEC) No 3191 /80 is hereby extended until the end of the 1980/81 marketing year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 183, 16 . 7 . 1980, p . 1 . (2 ) OJ No L 359, 31 . 12 . 1980, p . 16 . (3 ) OJ No L 332, 10 . 12 . 1980, p . 14. (4 ) OJ No L 336, 13 . 12. 1980, p . 28 .